Title: To James Madison from William Grayson, 27 June 1785
From: Grayson, William
To: Madison, James


Dear Sir.
New York June 27th. 1785.
I have recieved your favor of the 29. May acknowledging the receipt of my first letter, though making no mention of the last, which I presume has not yet come to hand. Since the date thereof the affair of the treaty with the Western Indians which was decided on the 18th. March last, has been opened again & very much canvassed; the result however is that the treaty is to be held; & for the double purpose of procuring peace and for extinguishing the rights of the Indians to the territory lying between the Great Miami & the Missisippi.
Accounts from Col. Harmer Commandr. at fort Mcintosh, mention that the emigration to the Country already purchased from the Indians is very considerable; that at the mouth of the Scioto there are about 500 Settlers, & at the mouth of the Miami & other parts about 1500. That he has agreable to orders dispossess’d all those who were convenient to him. Congress have directed him to move his garrison to such a point as shall be most convenient for removing all the intruders. Should his force be inadequate to the business, it is expected the troops which go down with the Commer. will be sufficient to make a general sweep.
The requisition for the current year is still before Congress, and there are considerable disagreemen[t]s respecting it; it is very certain public credit ought to be supported by every nation who wishes to exist; but it is also as certain that requisitions will not support credit unless there are payments consequential thereon.
The requisition for 1784 has been illy complied with. Some of the States have not done anything & the remittances of most of them to the Continental treasury (except Virginia) has been inconsiderable.
It is therefore no mystery why those who pay least should be most anxious for new requisitions. The delegation of our State are desirous of a requisition on terms not ruinous to [i]t and despairing for the present to accomplish an exaction of past delinquencies wish only to have it so modified as that the Interest on such portions of the £750,000 (as are Continental) which our Assembly has liquidated shall be considered among the facilities as fast as they are audited & past by the Continental Commes. They also wish the expenditures of Cash or certain parts thereof annually may be admitted in the hard money portion of Virginia as paymt. pro tento.
Congress after several unsuccessful efforts have at length elected Governor Livingston for the Hague.
Mr. Gardoqui chargè des affaires Plenipotentiary from the Court of Spain is at length arrived at this place; but I believe very few have seen him I understand he has been bred to the business of a Mercht. & is an agreable man; he has resided some short time in Philada. & the people from thence represent him in a favorable light.
The Commrs. appointed to make commercial treaties, have made no great progress therein; which is rather agreable to Congress than otherwise, as they begin to dislike the idea of granting the right of the most favored nation to powers whose commerce is of so little importance as not to promise any essential advantage to the U. S. The Pope without a treaty has opened Civita Vecchia, & Ancona for the commerce of America. In the same manner Leghorn & Messina are made free for us by the respective sovereigns. The treaties with the Barbary States are in train, & I hope will be completed in the course of the summer, though the expence will be considerable. The birth of the Duke of Normandy has been announced in due form. There is no certain intelligence respecting the Emperor & the Dutch. I remain with great sincerity Yr. Affect. frd. & Most Obed sert.
Willm. Grayson
